NO. 07-10-00417-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   MARCH 29, 2011


                     MICKEY CHARLES ROBINETT, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


              FROM THE 355TH DISTRICT COURT OF HOOD COUNTY;

            NO. CR11394; HONORABLE RALPH H. WALTON JR., JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                           ON ABATEMENT AND REMAND

      Appellant Mickey Charles Robinett appeals from his jury convictions for

aggravated sexual assault, inducing a child to engage in sexual conduct, and indecent

exposure and the resulting concurrent sentences. Appellant’s appointed counsel filed a

motion to withdraw, together with a brief pursuant to Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), wherein he certified that, after diligently

searching the record, he found the appeal without arguable merit. Along with his brief,

he also filed a copy of a letter he sent to appellant informing him of his conclusion and
of appellant’s right to appeal pro se. This court notified appellant of his right to file his

own brief or response. Appellant has not done so.


       It is the duty of a criminal defense attorney to zealously represent the interests of

his client on appeal. In re Schulman, 252 S.W.3d 403, 406 (Tex.Crim.App. 2008). If

the appointed attorney finds the "case to be wholly frivolous, after a conscientious

examination of it, he should so advise the court and request permission to withdraw."

Id., quoting Anders, 286 U.S. at 744. The brief filed in an Anders situation is "an

assurance to the appellate court that the attorney has indeed made a thorough and

conscientious examination of the record, has provided the appellate court with the

appropriate facts of the case and its procedural history, and has pointed out any

potentially plausible points of error." 252 S.W.3d at 406.


       When we receive a brief filed pursuant to Anders, we may not simply accept

counsel’s conclusion that the appeal is baseless. Instead, we too must review the

record to determine if there is an arguable ground for appeal. Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991).


       This case involved a thirteen-count indictment. Six counts were waived by the

State and seven were submitted to the jury. The jury trial spanned three days. Ten

witnesses testified for the State. Appellant called three witnesses and testified on his

own behalf. The jury found appellant guilty of all seven submitted counts and appellant

was sentenced to concurrent sentences of 60 years for each of the two aggravated

sexual assault of a child convictions, 20 years for each of the four sexual performance

by a child convictions and 10 years for the indecency with a child conviction.             In
                                             2
analyzing the record, counsel raised an issue concerning the court’s decision on the

proper outcry witness. Having reviewed the record, we find the court’s decision on that

issue presents an arguable appellate issue, at least as to some counts. We note also

that appellate counsel identified other rulings on evidentiary matters that were adverse

to appellant, but did not explain why they do not present arguable appellate points. We

do not comment on the ultimate merit of these or any other potential appellate issues,

but we do find further briefing is necessary.


       Accordingly, we abate the matter and remand the cause to the 355th Judicial

District Court of Hood County, Texas. See Stafford, 813 S.W.2d at 511. On remand, the

trial court is ordered to appoint a new attorney to represent appellant in his appeal.

Next, the trial court shall cause the name, address, and state bar number of the newly

appointed counsel to be included in a supplemental clerk’s record. That supplemental

record shall be filed by the trial court with the clerk of this court on or before April 28,

2011. Appellant’s newly-appointed counsel shall prepare and file an appellant’s brief

addressing the outcry witness issue and any other arguably meritorious issues counsel

identifies. The brief shall be due thirty days from the date of the trial court’s order

appointing counsel.


       Finally, because the opinion expressed by appellant's current attorney could be

viewed as creating a conflict of interest, we grant his motion to withdraw.


       It is so ordered.

                                                    Per Curiam

Do not publish.
                                                3